Title: To Benjamin Franklin from Henry Wyld, 18 March 1782
From: Wyld, Henry
To: Franklin, Benjamin


Most Excellent sir
Hatherlowe March 18th. 1782
I Arrived at my own house on the 15th. of January past and laid the answer you thought proper to return, before the Gentlemen to whom the Same was addressed, all of whom return you their most humble and harty Thanks, for the kindness shewed to me, and are sensible of the respect shewed to them in a merchantile Capacity by the Credid you gave my draft on my Friend Mr. Edmund Clegg, which has rec’d due honour.
We, notwithstand the negative you gave to the second Article of our propositions in the way the same was proposed, do percevere in our plan of Emigration, and therefore desire you will, immediately on the receipt of this transmit us the certificate promised, to operate as a Protection, provide we should fall into the hands of the Crusers of either you or your Allies, And also we desire you will recommend us, either to the general Congress or the Congress for Pensylvania, for the Expence, provide we shall have occasion for the same to inable us to establish such Businesses as proposed, and by so doing will discover your desires, to establish, a few Virtuous tho’ not rich persons, in America, who have it in their power, to render essential service, to any State where such manufacturies are wanted.
We also desire you to forward our solicitation respecting the Expence and other requests to the Congress of Pensilvania, that on our arrival we may not be suspected, as enemies to the liberties of the Citizens of the United States, for this you may be assured of that though I appied to you witht. any Commendation from the Friends of liberty in this Country of whom you had any knowledge, yet the persons concerned are as great for supporting the liberties of America, according to their Capacities, as any person whatsoever either in England or America, and we are since my return joined by some of the greatest Geniusses of Our Country, who ardently wish to be gone, and only wait for your Excellencies protection from your Crusers, hoping to be at Philadelphia about the 30th. of June if yours arrives timely enough.
There seems something going forward in the House of Commons towards establishing peace, may God of his providence avert the designs of his Majesty and his Accursed ministry from frustrating the desirable prospect. I send this because I with every one else who I represented are impatient for an Answer, having wrote to you on the same subject five weeks since and expected an answer the last week, but none coming causes this, If any thing is wrote which you think imprudent, attribute the same to an over warmness in the Cause I with others have so long and still are the warmest advocates for I am for myself and Co. Your Excellencies Most humble servant
Henry Wyld
 
Addressed: To his Excellency Benjn. Franklin LLD at Passey near / Paris / Haste
Notation: H. Wyld— Hatherlow— 18. Mars 1782
